Case 7:18-cv-00160-LSC Document 75-6 Filed 02/11/19 Page 1 of 2            FILED
                                                                  2019 Feb-11 PM 05:43
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




 EXHIBIT 5




                                                             App. 220
                       Case 7:18-cv-00160-LSC Document 75-6 Filed 02/11/19 Page 2 of 2Page 1 of 1



                                                                                                    11/14/2018 8:41 AM

 Renaissance Man
 '2Redacted



                   RENAISSANCE                 MAN FOOD SERVICES, LLC
                   22 East Montgomery Crossroads
                                                                           CHECK DATE                     CHECK NUMBER

                   Savannah, GA 31406                                      06-OCT-17                                       Redacted
                   (912) 961.0002
                                                                  SIGNATURE BANK OF ARKANSAS
                                                                  51-881/829
                                                                                         VOID SO DAYS FROMDATE

                                             QcX>ELQUil                          *****$78,006.55
                                                                                                                          AMOUNT



          PAY TO THE                                                     SPECIAL BIS URSEME                                       ACCOUNT
          ORDER OF:          DSM SALES & MARKETING
                             1701 SAINT ANDREWS DR
                             TUSCALOOSA,AL 35406
                                                                                     AUTH0Rf2EU SIGNATURE


                     Redacted


                                                                                >
    Zi
         35n                                                                    41
    m
         O` YJ n
                                                                                       r.   CD
                                                                                                                                        h.
         Redacted          0 2017 .10.1 1                                      o
                                                                                                  448-:
                                                                            > :,
                                                                            Er 0
                                                                                       col 5
                                                                            Cr    C         Z tp,




                                                                                                          3NI1SIM. M0139 &NIS /
                                                                            CU CO a         11)
                                                                            8    5'          c
                                                                            ta)              tI
                                                                            to a o'       CC
                                                                            w       31 -0 CCXX
                                                     West Alabama Bank
                                                     >Redacted <
                                                     Northport
                                                     2017-10-11 Redacted




 Amount: -78006.55
 Description: PRIORITY 3 CHECK
 Check Number: Redacted
 Posted Date: 10/12/2017
 Transaction Type: History




                                                                                                                                  App. 221
     CONFIDENTIAL                                                                              Simmons 000224
https://secure9.onlineaccess1.com/SignatureBankofArkansasOnline_41/uux.aspx                                                         11/14/2018
